Citation Nr: 1520215	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-22 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 40 percent prior to December 21, 2011 and in excess of 50 percent thereafter for service-connected bilateral hearing loss.

2.  Entitlement to service connection for a blood disorder, to include hairy cell leukemia, to include as secondary to Agent Orange exposure.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to service-connected diabetes mellitus type II and Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1965 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision (denying entitlement to service connection for hairy cell leukemia and peripheral neuropathy of the bilateral upper extremities) and a March 2011 rating decision (denying entitlement to an increased evaluation in excess of 40 percent for service-connected bilateral hearing loss) by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The Veteran submitted a notice of disagreement (NOD) to the May 2010 decision in May 2010 and to the March 2011 decision in August 2011.  A statement of the case (SOC) was provided for the May 2010 decision in July 2013 and for the March 2011 decision in October 2011.  The Veteran perfected his appeal with the timely submission of VA Forms 9 (Substantive Appeal) for the May 2010 decision in August 2013 and for the March 2011 decision in December 2011.

In an August 2013 rating decision, the RO subsequently increased the Veteran's service-connected bilateral hearing loss to 50 percent effective December 21, 2011.  Applicable law mandates that when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  As such, the Veteran's claim for an increased rating remains on appeal and consists of the question of whether an evaluation in excess of 40 percent prior to December 21, 2011 and in excess of 50 percent from December 21, 2011 is warranted.  The caption on the title page has been amended accordingly.

The Veteran was provided with a Board hearing before the undersigned Veterans Law Judge (VLJ) via live videoconference on February 2014.  A copy of the transcript has been associated with the claims file.

In April 2014, the Veteran submitted additional evidence to the Board that was accompanied by a waiver of initial RO review of the new evidence.  The new evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a total rating based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  As of this writing, this issue has neither been raised by the record or the Veteran.  Thus no further discussion of entitlement to a TDIU shall ensue.

A review of the Veteran's electronic claims file revealed a copy of the February 2014 Board hearing transcripts.

The issues of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Bilateral hearing loss has been manifested by auditory acuity levels prior to December 21, 2011 of no worse than Roman numeral V in the right ear and Roman numeral XI in the left ear; from December 21, 2011 of no worse than Roman numeral VIII in the right ear and Roman numeral VIII in the left ear; and from February 19, 2014 of no worse than Roman numeral VIII in the right ear and Roman number XI in the left ear.

2.  The Veteran does not have a currently diagnosed blood disorder, to include hairy cell leukemia, which could be attributed to active service.


CONCLUSIONS OF LAW

1.  The criteria for a rating for bilateral hearing loss of 70 percent from February 19, 2014 have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 6100 (2014).

2.  The criteria for a rating for bilateral hearing loss in excess of 40 percent prior to December 21, 2011 and in excess of 50 percent prior to February 19, 2014 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 6100 (2014).

3.  The criteria for service connection for a blood disorder, to include hairy cell leukemia, are not met. 38 U.S.C.A. §§ 1110, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was notified via letters in October 2009 and January 2011 in which the criteria for establishing service connection and increased evaluations, the evidence required in this regard, and his and VA's respective duties for obtaining evidence were provided.   He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  The letters apprised the Veteran of the downstream disability rating and effective date elements for claims, as required under Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that VA's duty to notify has been met.

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, VA outpatient treatment records, and private treatment records have been obtained and associated with the claims file.

VA provided the Veteran with adequate medical examinations in January 2010, January 2011, and August 2013.  The examinations were adequate because each contained a history obtained from the Veteran and thorough examination relevant to the applicable rating criteria.  They also addressed the functional effects caused by the Veteran's disability, to include the effects on his occupation and usual daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). 

There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA and the Veteran's Benefits Management System (VBMS).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran has also been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding VLJ identified the issues to the Veteran, noted the bases for the RO's denial, and indicated the evidence necessary to substantiate the claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.

Legal Criteria

Increased Evaluations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2014).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

A veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's bilateral hearing loss is rated as 40 percent disabling prior to December 21, 2011 and 50 percent from December 21, 2011 under the General Rating Formula for Impairment of Auditory Acuity.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The severity of hearing loss is determined by comparison of audiometric test results with specific criteria.  Id.  Ratings of bilateral defective hearing range from 0 percent to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  Id.  The Schedule allows for audiometric test results to be translated into a numeric designation ranging from Level I to Level XI, for profound deafness, to rate the degree of disability from bilateral service-connected defective hearing.  Id.  The ratings derived from the Schedule are intended to make proper allowance for improvement by hearing aids.  Id. 

In certain situations, the rating criteria provide for rating exceptional patterns of hearing impairment.  If the puretone threshold is greater than 55 decibels at each of four specified frequencies (1000, 2000, 3000, and 4000 Hertz ), VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  If the puretone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral and then elevate that numeral to the next highest numeral for consideration.  Each ear is evaluated separately.  38 C.F.R. § 4.86.

Service Connection

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service connection may be granted for chronic disabilities, such as leukemia, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted in service is not shown to be chronic, then a showing of continuity of symptomatology after service will be required to establish service connection. 38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology is specifically limited to the chronic conditions listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity to symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a) ). 

The Veteran's claimed diagnosis of hairy cell leukemia would be considered a chronic condition under the statute.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014).  Therefore, presumptive service connection, and service connection based on continuity of symptomatology, would be applicable.

Additionally, the law provides that, if a Veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); ischemic heart disease; Parkinson's disease; hairy cell leukemia; and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2014).

For the purposes of § 3.307, the term herbicide agent means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

A Veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975 is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307 , 3.309.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  The presumption requires that a Veteran have actually been present on the landmass or the inland waters of Vietnam.  Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97.

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Board shall consider all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

Bilateral Hearing Loss

The Veteran contends that his bilateral hearing is worse than reflected in his current evaluations. 

On VA audiology examination in January 2010, the Veteran complained of an inability to hear in conversations and on the phone, which he indicated was problematic for his job as a sales person.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran's pure tone thresholds, in decibels, were as follows:

 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        25
        35
        70
        70
        70
LEFT
        20
        40
        70
        75
        65
 

Speech audiometry revealed speech recognition ability of 68 percent in the right ear and of 32 percent in the left ear.  The Veteran was diagnosed with right ear mild to severe sensorineural hearing loss bilaterally.

On VA audiology examination in January 2011, the Veteran complained of inability to hear people conversationally, making everyday tasks difficult, and having to drop out of college because he could not hear the instructor.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran's pure tone thresholds, in decibels, were as follows:

 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        25
        35
        65
        70
        70
LEFT
        20
        40
        65
        70
        70
 
Speech audiometry revealed speech recognition ability of 76 percent in the right ear and of 30 percent in the left ear.  The Veteran was diagnosed with right ear mild to severe sensorineural hearing loss bilaterally.

A review of the Veteran's outpatient treatment records reveals that he has received regular treatment for his bilateral hearing loss via periodic check-ups for his hearing aids.  However, these records, did not include audiometric or speech discrimination values acceptable for VA rating purposes.  In this regard, the Veteran provided the results of a December 2012 private audiological examination.  Pure tone thresholds, in decibels, were as follows: 


 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        30
        70
        70
        72
        75
LEFT
        30
        55
        70
        72
        75
 
Speech audiometry revealed speech recognition ability of 38 percent in the right ear and of 20 percent in the left ear using the NU-6 word list.  The Veteran was diagnosed with right ear mild to severe sensorineural downward sloping hearing loss and left ear mild to severe sensorineural hearing loss.

On VA audiology examination in August 2013, the Veteran complained of inability to hear people conversationally, making everyday tasks difficult, and that he has had to adjust to his hearing loss over the past 10 to 15 years.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran's pure tone thresholds, in decibels, were as follows:

 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        30
        70
        70
        75
        80
LEFT
        35
        55
        75
        80
        75
 

Speech audiometry revealed speech recognition ability of 56 percent in the right ear and of 44 percent in the left ear.  The Veteran was diagnosed with right ear mild to severe sensorineural hearing loss bilaterally.

On VA audiology examination not provided for compensation purposes in February 2014, no specific complaints were noted.  The Veteran's pure tone thresholds, in decibels, were as follows:

 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        25
        65
        65
        75
        75
LEFT
        25
        55
        75
        80
        75
 

Speech audiometry revealed speech recognition ability of 48 percent in the right ear and of 28 percent in the left ear.  The Veteran was diagnosed with right ear mild to severe sensorineural hearing loss bilaterally.

Blood Disorder

The Veteran contends that he currently has a blood disorder, hairy cell leukemia, which he attributes to Agent Orange exposure in military service.

A review of the Veteran's STRs was negative for any discussion of complaints or diagnoses of any chronic blood disorder, to include hairy cell leukemia.  A December 1969 note only showed treatment for a blood infection that was noted to be acute.  There was no reference to any blood disorder on the Veteran's exit examination.

A review of the Veteran's post-service medical records does not reveal that the Veteran has ever been diagnosed with any blood disorder, to include hairy cell leukemia.

The Veteran was provided with a VA Hemic examination in January 2011.  Upon review of the claims file, interview, and objective testing, the examiner found that the Veteran did not currently suffer from any blood disorders.


Analysis

Bilateral Hearing Loss

February 19, 2014 to present

Based on the above, the Board finds that the Veteran's bilateral hearing loss meets the criteria for a 70 percent evaluation from February 19, 2014, the date of his last VA audiogram..

At the February 2014 examination, the examination report indicates puretone threshold readings at 500, 1,000, 2,000, 3,000, and 4,000 Hertz of 25, 65, 65, 75, and 75 decibels in the right ear, for a four-frequency average of 70 decibels.  Left ear puretone thresholds were at 25, 55, 75, 80, 75 decibels, for a four-frequency average of 71.25 decibels.  Speech recognition was found to be 48 percent in the right ear and 28 percent in the left. 

When applied to Table VI, the right ear puretone average of 70 and speech recognition score of 48 results in right ear hearing impairment at level VIII. The right ear findings did demonstrate an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86(a).  When analyzed according to Table VIa, the right ear puretone finding of 70 translates into level VI hearing impairment.  As this is lower than table VI results, the level VIII is utilized.

When applied to Table VI, the left ear puretone average of 71.25 and speech recognition score of 28 results in right ear hearing impairment at level XI. The left ear findings did demonstrate an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86(a).  When analyzed according to Table VIa, the left ear puretone finding of 71.25 translates into level VI hearing impairment.  As this is lower than table VI results, the level XI is utilized.

When the above values of right ear VIII and left ear XI are combined under Table VII, a 70 percent rating resulted.

There are no other valid audiometric results for consideration during the period from February 19, 2014 to present.  Therefore, an evaluation of 70 percent, but no higher, is warranted for bilateral hearing loss from February 19, 2014.

December 21, 2011 to February 18, 2014

Based on the above, the Board finds that the Veteran's bilateral hearing loss only meets the criteria for a 50 percent evaluation from December 21, 2011 to February 18, 2014.

At the August 2013 VA examination, the examination report indicates puretone threshold readings at 500, 1,000, 2,000, 3,000, and 4,000 Hertz of 30, 70, 70, 75, and 80 decibels in the right ear, for a four-frequency average of 74 decibels.  Left ear puretone thresholds were at 35, 55, 75, 80, 75 decibels, for a four-frequency average of 71 decibels.  Speech recognition was found to be 56 percent in the right ear and 44 percent in the left. 

When applied to Table VI, the right ear puretone average of 74 and speech recognition score of 56 results in right ear hearing impairment at level VIII. The right ear findings did demonstrate an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86(a).  When analyzed according to Table VIa, the right ear puretone finding of 74 translates into level VI hearing impairment.  As this is lower than table VI results, the level VIII is utilized.

When applied to Table VI, the left ear puretone average of 71 and speech recognition score of 44 results in right ear hearing impairment at level VIII. The left ear findings did demonstrate an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86(a).  When analyzed according to Table VIa, the left ear puretone finding of 71 translates into level VI hearing impairment.  As this is lower than table VI results, the level VIII is utilized.

When the above values of right ear VIII and left ear VIII are combined under Table VII, a 50 percent rating resulted.

There are no other valid audiometric results for consideration during the period from December 21, 2011.  It is noted that the Veteran's December 21, 2011 private audiological examination served as the basis for the granting of his effective date for the 50 percent evaluation, as he had filed a claim for increase in October 2010 and a January 2011 VA examination showed no appreciable increase in the severity of his condition, and the private examination was the first tangible evidence of any increase.  However, the private examination, while enough to evidence a general and verifiable worsening of the Veteran's condition, was not valid for VA rating purposes due to the fact that it employed the use of the NU-6 wordlist as opposed to the Maryland CNC.  See 38 C.F.R. § 4.85(a).  As such, the results of the first audiometric testing that was valid for VA purposes, i.e. the August 2013 VA examination, was utilized for assessing the Veteran's severity during this period.  Although the Veteran filed this increase on October 2010, the effective date was based upon the date entitlement arose based upon a factually ascertainable increase in disability via the indication in the December 2011 private examination, which is the later date, in accordance with 38 C.F.R. § 3.400(o)(1) (2014).

Therefore, an evaluation of 50 percent, but no higher, is warranted for bilateral hearing loss from December 21, 2011 to February 18, 2014.

Prior to December 21, 2011

Based on the above, the Board finds that the Veteran's bilateral hearing loss only meets the criteria for a 40 percent evaluation prior to December 21.

At the January 2010 VA examination, the examination report indicates puretone threshold readings at 500, 1,000, 2,000, 3,000, and 4,000 Hertz of 25, 35, 70, 70, and 70 decibels in the right ear, for a four-frequency average of 61.25 decibels.  Left ear puretone thresholds were at 20, 40, 70, 75, and 65 decibels, for a four-frequency average of 62.5 decibels.  Speech recognition was found to be 68 percent in the right ear and 32 percent in the left. 

When applied to Table VI, the right ear puretone average of 61.25 and speech recognition score of 68 results in right ear hearing impairment at level V. The right ear findings did not demonstrate an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86(a).

When applied to Table VI, the left ear puretone average of 62.5 and speech recognition score of 32 results in right ear hearing impairment at level XI. The left ear findings did not demonstrate an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86(a). 

When the above values of right ear V and left ear XI are combined under Table VII, a 40 percent rating resulted.

At the January 2011 VA examination, the examination report indicates puretone threshold readings at 500, 1,000, 2,000, 3,000, and 4,000 Hertz of 25, 35, 64, 70, and 70 decibels in the right ear, for a four-frequency average of 59.75 decibels.  Left ear puretone thresholds were at 20, 40, 65, 70, and 70 decibels, for a four-frequency average of 61.25 decibels.  Speech recognition was found to be 76 percent in the right ear and 30 percent in the left. 

When applied to Table VI, the right ear puretone average of 59.75 and speech recognition score of 76 results in right ear hearing impairment at level IV. The right ear findings did not demonstrate an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86(a).

When applied to Table VI, the left ear puretone average of 61.25 and speech recognition score of 30 results in right ear hearing impairment at level XI. The left ear findings did not demonstrate an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86(a). 

When the above values of right ear IV and left ear XI are combined under Table VII, a 30 percent rating resulted.

There are no other valid audiometric results for consideration during the period prior to December 21, 2011.  Therefore, an evaluation of 40 percent, but no higher, is warranted for bilateral hearing loss from prior to December 21, 2011.

 Additional Matters

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2014).

Here, at the VA examinations of record, as well as in outpatient treatment records, while there were functional impairments or effects noted on the Veteran's occupation, there was nothing to indicate any substantial interference causing excessive absences or any inability to maintain employment.  Furthermore, the Veteran has not alleged specifically how his bilateral hearing loss is worse than contemplated by his current evaluations, as he has merely described impairment consistent with his respective audiometric readings.  Accordingly, the Board determines that the Veteran's complaints have been considered under the numerical criteria set forth in the rating schedule.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extraschedular rating is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 49.

The evidence of record does not warrant ratings in excess of those assigned for the Veteran's hearing loss at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2014); see also Fenderson, 12 Vet. App. at 126.

Blood Disorder

The Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for a blood disorder, to include hairy cell leukemia.  The Board finds that the Veteran's claim does not meet the requirements for service connection.  The medical evidence of record does not show that the Veteran has a current diagnosis of any blood disorder, to include hairy cell leukemia, as the only medical evidence even discussing a blood disorder was a notation of a blood infection in December 1969 that was noted to be acute.  The Veteran was also provided with a VA Hemic examination in January 2011, the results of which showed no evidence of any blood disorder.  The "current disability" requirement for service connection will be met when there is a disability at the time of filing or during the pendency of a claim.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).   As there is no current disability, the issue of any in-service event, injury, or disease or a nexus never materializes.  See Shedden, 381 F.3d at 1166-67. 

For these reasons, the Board finds that the preponderance of the competent medical and other evidence of record is against a finding the Veteran currently has a blood disorder, to include hairy cell leukemia, that was incurred in or otherwise the result of his active service.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to an evaluation for bilateral defective hearing of 70 percent from February 19, 2014 is granted.

Entitlement to an evaluation for bilateral defective hearing in excess of 40 percent prior to December 21, 2011, and in excess of 50 percent prior to February 19, 2014 is denied.

Entitlement to service connection for a blood disorder, to include hairy cell leukemia, to include as secondary to Agent Orange exposure is denied.


REMAND

Upon further review of the claims file in regard to the Veteran's claim for bilateral peripheral neuropathy of the upper extremities, further development is required.

The Board finds that the Veteran should be afforded a VA medical opinion to discuss a possible diagnosis and  etiology of the Veteran's claimed bilateral peripheral neuropathy of the upper extremities.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  The requirement that the evidence of record "indicates" that a disability, or persistent or recurrent symptoms of a disability, "may be associated" with the Veteran's service establishes "a low threshold."  McLendon, 20 Vet. App. at 83.

Here, the Veteran has been provided VA examinations in January 2011 and February 2012 for peripheral neuropathy.  However, these examinations have almost exclusively dealt with the Veteran's diagnosed and currently service-connected bilateral peripheral neuropathy of the lower extremities.  Although the February 2012 VA examination noted that the Veteran had evidence of paresthesias in the bilateral upper extremities, no diagnosis of peripheral neuropathy was ever specifically provided for those symptoms.

At the Veteran's February 2014 Board hearing, the Veteran indicated that he had been provided with a diagnosis of peripheral neuropathy for the bilateral upper extremities and that he would provide such records within 60 days of the hearing.  In April 2014, the Veteran submitted copies of the results of an electromyelogram (EMG) conducted at the VA Medical Center in April 2014.  However, the results only included abbreviations and associated number values for which the Board is unable to interpret.  The Board may not engage in its own medical analysis or interpret medical findings to draw its own conclusions on such questions.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

As such, a VA examination is necessary to have the VA examiner interpret the Veteran's 2014 EMG results and, if a diagnosis of bilateral peripheral neuropathy of the upper extremities is confirmed, then provide an etiology of such, to include any possible relationship to service-connected diabetes mellitus type II or Agent Orange exposure.  The examiner should provide all essential tests for the purposes of diagnosis, to include an additional EMG if deemed necessary.  In providing any opinions, the examiner must take the Veteran's lay testimony into account.  A complete rationale, to include citations to any relevant medical authority, must be provided.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his disorders. After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records. If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After any additional evidence has been associated with the claims file, the Veteran should be afforded an appropriate examination with an appropriate specialist in order to determine a confirmed diagnosis and etiology of his claimed bilateral peripheral neuropathy of the upper extremities. The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. The examiner must consider the Veteran's lay testimony in rendering a decision.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed peripheral neuropathy of the bilateral upper extremities was due to military service, to include any relationship to conceded in-service Agent Orange exposure or secondary relationship to service connected diabetes mellitus type II.

A complete rationale for all opinions must be provided. 

3. Notify the Veteran that it is his responsibility to 
report for any scheduled examination and to cooperate
in the development of the claim, and that the
consequences for failure to report for a VA examination 
without good cause may include denial of the claim. 
38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the 
Veteran does not report for any scheduled examination, documentation must be obtained which shows that 
notice scheduling the examination was sent
to the last known address. It must also be indicated
whether any notice that was sent was returned as
undeliverable.

4. Review the examination report to ensure that it is in 
complete compliance with the directives of this remand. 
If the report is deficient in any manner, the AMC must 
implement corrective procedures. Stegall v. West, 11 Vet. 
App. 268 271 (1998).

5. After the development requested above has been completed, the record should again be reviewed. If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


